December 15,   1961


Hon. William J. Burke           Opinion No. WW-1224
Executive Director
State Board of Control         Re:    Whether the removal
Austin, Texas                         of a portion of a
                                      non-load bearing
                                      wall for the purpose
                                      of installing a door
                                      and appropriate hard-
                                      ware from which the
                                      use and benefit would
                                      be an improvement in
                                      communications and
                                      efficiency of the
                                      offices in question
                                      is prohibited by
                                      Section 39 of Article
                                      V, Senate Bill 1, 57th
                                      Legislature and related
Dear Mr. Burke:                       question.
          You have requested an opinion of this office on
the following two questions:

          (1) Is the removal of a portion of a
    anon-load bearing wall for the
                                . purpose
                                        _ of in-
     stalling a aoor anu appropriate narciware
     from which the use and benefit would be
     an improvement in communications and efficiency
     of the offices in question prohibited by the
     language of Section 39 of Article V of the
     General Appropriations Bill?
         (2) Is the Board of Control prohibited
    from installing necessary hand rails on the
    outside steps required for the safety of
    occupants and personnel employed by the State
    in the State Office Building. Supreme Court
    Building, the Archives and Library Building,
    and the Insurance Building when such hand
    rails and/or other related safety appliances
    were inadvertantly overlooked in the cons-
    truction of the buildings?
          The answer to your questions depend on an
interpretation of certain portions of the GenLral
Honorable William J. Burke, page 2 (WW-1224)


Appropriations Bill, Senate Bill 1, Acts of the 57th
Legislature, First Called Session, 1961, which will here-
inafter be referred to as the "Appropriations Bill."
Section 39 of Article V of said bill reads as follows:
           "BUILDING ALTERATIONS PROHIBITED.
      None of the funds appropriated in this Act
      may be expended for removing walls, partitions
      or any other permanent part of the first and
      second state office buildings, the Supreme
      Court building, the Archives and Insurance
      buildings except for such renovations that
      may be necessary for new offices or departments
      moving into such buildings, unless otherwise
      authorized and provided for elesewhere in
      this Act,"
          The appropriations to the Board of Control are
listed in Article III of the Appropriations Bill and in-
clude in Item 12 thereof, an amount for repairs and im-
provements to the Capitol, other State buildings, grounds,
and properties in Austin, including equipment, materials
and labor ($42,500 for the year ending August 31, 1962,
and $60,000 for the year ending August 31, 1963). Following
the appropriation to the Board of Control in the Appropriations
Bill, the following language is used which we quote in part:
           "It is the intent of the Fifty-seventh
      Legislature that the appropriations made in
      Item 12 above shall be expended by the Board
      of Control for accomplishing the repairs and
      improvements listed below; such listing, how-
      ever, is for Informational purposes and shall
      not be construed as limiting the Board of Control
      to either the estimated amounts or to the listed
      items if unexpended balances permit other repairs
      and improvements deemed necessary and practical
      by the Board of Control.
           "Informational sublisting of Item 12 above:
           II
            . . .' (Emphasis supplied)
          It is clear that the Board of Control is specifically
given the authority to make needed repairs and improvements
to all State buildings under Articles 670 and 673, Vernon's
Civil Statutes, if there are appropriated funds available
for that purpose. (See Attorney General's Opinion WW-259
(19571.)
.   .




        Honorable William J. Burke, page 3 (WW-1224)


                  Your first inquiry deals with whether a portion
        of a non-load bearing wall can be removed for the purposes
        of installing a doorway, etc., therein. You have supplied
        the additional information to this office that there will
        be a sufficient unexpended appropriation balance to cover
        the project which you inquire about. In addition, you
        have pointed out that such a doorway installation would
        enhance the efficiency and communications of the office
        involved to a large extent.
                  "We recognize that the wall, as constructed
             at the time the building was erected and/or com-
             pleted, is a seperation wall, that it is not a
             load bearing wall and the installation of the
             door would in no way effect the efficiency and/
             or strength of the building."
                  We are of the opinion that your first question
        should be answered in the negative. Section 39 of Article
        V of the Appropriations Bill prohibits the expending of
        appropriated funds for removing walls, partitions or any
        other permanent parts of the named buildings unless other-
        wise authorized and provided for in the Act. The portion
        of the Act following Item 12 of Article III under Board
        of Control of the Appropriations Bill quoted above authorizes
        the Board to use any unexpended balances under Item 12 to
        make such other repairs or improvements deemed necessary
        and practical by the Board. We take the position that
        the installation of this door, from the information which
        you supplied, falls within the meaning of ltotherrepairs
        or improvements deemed practical by the Board," and
        since you state there are available unexpended funds under
        said Item 12, it appears to be within the perogative of the
        Board of Control to effectuate this improvement.
                  Further, Section 39 of Article V of the Appropriation
        Bill has reference to removing walls, partitions and other
        permanent parts of the buildings. In the strict technical
        sense, it appears that the addition of this doorway would
        not fall within this particular prohibition since it would
        not be necessary to remove the entire wall, and since you
        state that the installation of the door would in no way
        effect the efficiency or strength of the building. We
        believe this interpretation to be in line with the well-
        established rule that in statutory interpretation, an Act
        should be given a fair, rational, reasonable, and sensible
        construction in accordant- with its language and subject
        matter and with a view of accomplishing the legislative intent
Honorable William J. Burke, page 4 (WW-1224)


and purpose.  McKinney v. City of Abilene, 250 S.W.22 224
(Civ.App. 1952‘). We feel that any other interpretation would
lead to an illogical and impractical conclusion.
          In answer to your second inquiry, we feel the above
reasoning applies with equal force, and that it should also
be answered negatively, That is, it is our opinion that if
the Board of Control finds it necessary and practical to
add the named hand rails and safety devices, and if unexpended
balances exist under Item 12 of Article III under the Board
of Control of the Appropriations Bill, the Board has the
perogative to make such additions. Hand rails and safety
devices are certainly not logically within the meaning of
"removing of walls, partitions or any other permanent part"
of the named buildings under Section 39 of Article V of
the Appropriations Bill, yet ,are logically "other repairs
and improvements"funder the Board of Control's appropriation,
Item 12 of Article III.

                      SUMMARY
          (1) The removal by the Board of Control
     of a portion of a non-load bearing wall for
     the purpose of installing a door from which
     use and benefit would be an improvenent in
     communications and efficiency is not prohibited
     by Section 39 of Article V of the General
     Appropriations Bill.
          (2) The Board of Control is not prohibited
     from installing the necessary hand rails and
     safety devices on the outside steps for the
     safety of occupants and personnel employed by
     the State in the named State buildings.
                            Very truly yours,
                            WILL WILSON
                            A torney Gene-ralof Texas
                             ib


EBS:dhs:kh


                            Pat Bailey
                            Assistant
Honoralbe William J. Burke, page 5 (WW-1224)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Riley Eugene Fletcher
Elmer McVey
John Leonarz
Vernon Teofan
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.